*341OPINION CONCURRENTE EMITIDA BOR EL
JUEZ ASOCIADO SR. WOLP.
Estimo que no hace diferencia alguna que pueda estable-cerse en contra de un albacea, el que los menores sean o no herederos forzosos. La facultad dada al albacea, si es que alguna se le dió, para pagar deudas mediante determinados traspasos de bienes, está sujeta a los derechos de los herederos forzosos, y antes de que tal traspaso tenga lugar, los citados herederos forzosos, si su consentimiento no puede obtenerse, deben ser citados y oídos. Aunque creo que el status de los herederos nada importa, sin embargo, como en la inmensa mayoría de las herencias hay menores, la intención de la legislatura de establecer una excepción en favor de un ah bacea para permitirle enajenar bienes sin autorización, no está manifiesta.
Aun más, en esto caso el albacea fue sólo autorizado para vender la propiedad, si fuese necesario. Esta es una facultad muy distinta del poder para hacer una adjudicación de te-rrenos en pago de una deuda, según se intentó hacer en este caso. Los poderes deben ser interpretados estrictamente.